Filed 5/27/15 Conservatorship of J.M. CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.



                                                        COPY

              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                      (El Dorado)
                                                            ----



Conservatorship of the Person and Estate of J.M.                                             C077649


EL DORADO COUNTY PUBLIC GUARDIAN, as                                                     (Super. Ct. No.
Conservator, etc.,                                                                       PMH20140082)

                   Petitioner and Respondent,

         v.

J.M.,

                   Objector and Appellant.




         Joyce M. is subject to a Lanterman-Petris-Short Act (LPS Act)1 conservatorship.
On appeal, she challenges the trial court’s finding that she is gravely disabled as a result




1Welf. & Inst. Code, § 5000 et seq.; further undesignated statutory references are to the
Welfare and Institutions Code.

                                                             1
of a mental disorder and unable to provide for her basic personal needs of food, shelter,
or clothing. She claims there is no substantial evidence to support the finding of grave
disability. Joyce also contends the trial court lacked sufficient evidence to support the
imposition of special disabilities denying her the rights and privileges to possess or carry
firearms, possess a driver’s license, enter into contracts, and give or withhold consent to
medical treatment both related and unrelated to her grave disability. We affirm.
                                      BACKGROUND
Grave Disability
        Between April 28, 2014, and May 29, 2014, Joyce was placed on a section 5150
hold three separate times. Two of those holds were based on a finding that Joyce was
gravely disabled and resulted in her being admitted to Woodland Memorial Hospital.2
Joyce was admitted to Woodland Memorial Hospital on May 15, 2014, and released on
May 23, 2014. She was then re-admitted on May 29, 2014, (again based on a finding she
was gravely disabled) after less than six days at home. Joyce was not released from this
section 5150 hospitalization during the pendency of these conservatorship proceedings.
The current hospitalization occurred after the police department received an anonymous
call to do a welfare check on Joyce. Law enforcement found her house disorganized,
with broken windows and broken glass on the floor. She was not able to care for her
basic needs.
        Dr. Kanchanakin, a psychiatrist at Woodland Memorial Hospital, saw Joyce every
day during both section 5150 commitments at that hospital. On the two occasions Joyce
was released from the hospital she was given a discharge plan, which included
medication. Joyce did not take her medication following discharge and, in both cases,
was readmitted to a psychiatric hospital within two weeks. Based on his evaluation of




2   Joyce did not challenge the validity of those determinations of grave disability.

                                               2
Joyce, Dr. Kanchanakin concluded Joyce was gravely disabled and not able to meet her
basic needs for food, clothing, or shelter.
       Dr. Kanchanakin diagnosed Joyce with bipolar disorder with psychotic features,
most recently manic. He noted her thought processes were tangential, disorganized, and
fragmented. She was delusional and had poor insight and judgment. Joyce struggled
with delusions of erotic mania, inappropriate intrusiveness, rage attacks, and emotional
lability. Joyce also had numerous physical ailments that required treatment, including
adult onset kidney disease, chronic renal failure, hypertension, hyperthyroidism,
osteoporosis, spinal stenosis, pre-diabetic condition, and peripheral neuropathy. Joyce’s
mental health history goes back 30-40 years with consistent diagnoses of bipolar
disorder. Over the last 39 years, she’s had approximately half a dozen “mental health
episodes,” spaced years or decades apart. Joyce’s “episodes” included symptoms such as
delusions, confusion, and abnormal behaviors. For over 20 years she had successfully
been treated with Lithium as her primary psychotropic medication, until early 2014 when
she was hospitalized for Lithium toxicity.
       Joyce’s husband died December 2013 and since that time there had been numerous
calls to adult protective services as Joyce was having more trouble caring for herself. In
late 2013 through early 2014 Joyce had an in-home caregiver, Armida. Armida came
daily for two months and Joyce paid her $3,000 a month. Joyce fired Armida in March
or April of 2014 because she thought Armida was lying to her and stealing from her.
Officer Aaron Lopez, a deputy with the El Dorado County Sheriff’s Department, was
assigned to Joyce for crisis intervention. He responded to Joyce’s home on two
occasions for welfare concerns. In late April 2014 he responded to her call reporting that
her daughter was trying to kill her. Lopez identified himself and told her he was there to
investigate her call for service. She told him she did not want his help, called 911, and
reported he was harassing her. She then abruptly indicated she was having chest pains
and needed medical attention, so Lopez called for paramedics. Lopez’s second visit

                                              3
came after Joyce contacted an emergency call center, through a device worn around her
neck, and reported that she was going to burn her house down. The call center asked law
enforcement to conduct a welfare check. Lopez advised Joyce why he was there and she
said she “would burn the house before they took the house away from her.” Lopez noted
there was debris in the house, a full urinal with an open lid in the living room, and dishes
and Styrofoam everywhere. Joyce was appropriately dressed on both visits, there
appeared to be edible food in the home, and there was running water and electricity.
Joyce even offered Lopez some shrimp she had apparently purchased that day. Lopez did
not place Joyce on a section 5150 hold after either of those visits.
       Marlene Hensley, the LPS Investigator assigned to evaluate whether Joyce should
be placed in a LPS conservatorship, testified as an expert in investigating LPS referrals,
writing LPS referral reports, and making LPS recommendations.3 As part of her
investigation she met with Joyce, reviewed records from Woodland Memorial Hospital,



3 Joyce contends Hensley’s trial testimony was not admissible for the truth of the matter
asserted because she relied on hearsay reports and interviews. It is true Hensley’s report
was not admissible. (Conservatorship of Manton (1985) 39 Cal.3d 645.) Hensley,
however, testified as an expert in making recommendations regarding LPS
conservatorships. Her expertise necessarily includes assessing whether the proposed
conservatee is gravely disabled. In forming her expert opinions, Hensley was entitled to
“rely on hearsay including statements made by the patient or by third persons.”
(Conservatorship of Torres (1986) 180 Cal.App.3d 1159, 1163.) She was also entitled to
rely on the observations of mental health professionals, such as those contained in the
patient’s medical records, because such information is “of a type that reasonably may be
relied upon by an expert.” (Evid. Code, § 801, subd. (b); see also People v. Campos
(1995) 32 Cal.App.4th 304, 307-308.) There was no objection to her qualifications to
testify as an expert in recommending conservatorships or on the issues involved in
making that recommendation, including Joyce’s ability to provide food, clothing, or
shelter for herself. Nor was there any hearsay objection to Hensley’s trial testimony. In
fact, at one point, trial counsel indicated, to the extent Hensley testified in court to
matters contained in the report, the court could rely on that testimony. The failure to
“make a timely and specific objection” at trial forfeits the issue on appeal. (People v.
Partida (2005) 37 Cal.4th 428, 433-434; Evid. Code § 353.)

                                              4
the County Conservator’s Office, adult protective services reports, and police reports.
She spoke with Joyce’s psychiatrist at El Dorado County Mental Health, Dr. Joe
Kanchanakin, the El Dorado County Director of Mental Health, Dr. Robert Price, and
Joyce’s son, ex-husband, and neighbors. She was also in constant contact with the social
worker at Woodland Memorial Hospital. When considering whether to recommend an
LPS conservatorship, Hensley considers: 1) whether there is a chronic and persistent
severe mental illness; 2) whether the patient is willing to accept treatment, such as
medication and case management; 3) the track record for compliance with the treatment
program; and 4) whether the person can provide for their food, clothing, or shelter.
       Hensley reported that during her most recent hospitalization, Joyce did not
understand why she was hospitalized, refused to accept her bipolar diagnosis, and insisted
she did not need medication. Joyce made it clear to Hensley that taking medication was
not a significant consideration for her. Joyce refused to consider any alternative living
arrangements. Her plan was to return home as she had after being discharged in the past.
Joyce also lacked insight into her situation, she did not believe anything was wrong with
her, and did not see any need to be in the hospital or talking about conservatorship.
Joyce’s statements, and her history of not staying on her medication upon being released
from the hospital, indicated to Hensley that Joyce would not be compliant with treatment.
Hensley discussed Joyce’s plan for self-care with her. Joyce told Hensley she would
drive to the store to get food and clothing. She would then “stand at the car and take one
item at a time and throw it up on the porch one item at a time. She would climb up and
she would carry it into the house bit by bit.” Joyce had a suspended driver’s license and
utilized both a wheelchair and a walker.
       Hensley expressed concern about Joyce’s “inability or unwillingness to accept
outside assistance, such as when she calls for the police, then doesn’t let them in, and the
IPS worker is fired and Adult Protective Services’ assistance, those . . . we’re fearful she
would say no to [that assistance], once home.” Based on the evidence of Joyce’s mental

                                              5
illness, her lack of insight into her mental illness and lack of compliance with medication,
her unwillingness to accept assistance, and her three psychiatric hospitalizations within a
one-month period, Hensley recommended Joyce be placed in conservatorship.
       Mari Robertson, the El Dorado County public guardian, testified as an expert in
planning for someone who is gravely disabled. Joyce received social security benefits of
$1,650 per month, plus a teacher’s pension of $1,300 per month. She had a reverse
mortgage, $10,000 in a savings account, and Kaiser medical insurance. Joyce reported
she would comply with mental health groups and go to the doctor. She would also have
help at the house and getting to the grocery store, and she would try to find her former
caregiver to help her again. She claimed her hospitalization was a mistake and that she
did not need to be in a placement to treat her mental illness. Robertson visited Joyce’s
home and, although it was messy and needed to be cleaned, it “wasn’t really terrible.”
She believed it was not entirely safe for someone with Joyce’s physical limitations, and
thought it would be best if the house could be retrofitted for Joyce’s physical needs with
guardrails, grab bars, and ramps. Robertson met with staff at the board and care home
where Joyce was placed after the imposition of this conservatorship. Joyce was not
taking her medications, and was refusing the psychotropic medication that had been
prescribed. Joyce was also refusing to take penicillin to treat an abscessed tooth and
refusing to take cough syrup. Joyce questioned her bipolar diagnosis. The doctor stated
Joyce needed 24-hour supervision to ensure medication compliance. Robertson
concluded it would not be sufficient for Joyce to hire her own caregiver, in lieu of a
conservatorship, because a caregiver or friend would not be able to ensure she was
medication and treatment compliant. Robertson also concluded, based on her
conversations with Joyce and Joyce’s history, that without oversight, Joyce would not be
medication compliant.
       Sandra Ann Wessels and Gena Brown were both long-term friends of Joyce. They
each stayed in touch with her and were willing to help her. Wessels was willing to help

                                             6
Joyce with transportation, take her to the grocery store, and to the doctor. Wessels stated
she could assist Joyce “at times,” but was uncertain how often since she was also caring
for her terminally-ill husband. Wessels reported Joyce was fine when medicated, but
when not medicated she needed someone to be around to help her. Wessels would not
require Joyce to take her medication. If she felt Joyce was in harm’s way, she would call
someone to help her. Brown said she and her family would assist with cleaning, chores,
and grocery shopping. In the months prior to Joyce’s most recent hospitalizations,
Brown was at Joyce’s home almost every day helping her with cleaning, chores, and
taking her grocery shopping. Brown had never discussed medical or mental health issues
with Joyce.
        Joyce testified on her own behalf. She indicated at the end of 2013, she had been
hospitalized after injuring her leg. At the time, she had a caregiver, Armida, helping her
at home. Joyce also had friends and neighbors who helped her. Armida took wonderful
care of her and kept her from dying after her stepdaughter left her on the couch to die.4
Armida came to Joyce’s home every day for two months, and Joyce paid her $3,000 a
month. Then Armida started lying to Joyce and she fired her.
        Joyce acknowledged she had some accidents with her electric cart resulting in
injuries, and that she had called law enforcement claiming her stepdaughter was trying to
kill her for her land. Joyce also believed her stepdaughter had stolen at least $20,000
from her, because her husband forced her to put the stepdaughter’s name on the checking
account. She claimed that she had $7,000 in her house from gambling winnings that
“was gone.” While she was hospitalized, she realized that her social security and
retirement checks had been cashed by someone else. She also called law enforcement
indicating her neighbor was trying to kill her. Responding to a question about whether




4   The stepdaughter had a restraining order against Joyce.

                                              7
she had a driver’s license, she explained that law enforcement officers threatened to take
her license away because they did not think she should be driving. Her response had
been to take the truck out, show them she could parallel park, and “spin on a dime with
the best of them. [¶] And that’s the last [Joyce] heard about the suspension.” Joyce
denied ever refusing entry to a Sheriff, clarifying it was the policemen she did not want to
come into her home. She also denied pulling a knife on a Deputy Sheriff, stating he was
pinning her to the counter and she grabbed a knife to defend herself.
       Joyce complained about unethical treatment from her doctor, Dr. Wong, and a
nurse at Kaiser. She felt she had been abused at Woodland Memorial by Dr.
Kanchanakin and that the hospital staff had lied both to her and about her. She reported
the nurses were jealous of her, that someone at the hospital had taken $900 from her
purse, and that they did not give her clothes to wear. Joyce stated she saw Dr.
Kanchanakin every day while at Woodland Memorial. At first she liked him, but then
began to believe he was deceiving her.
       With respect to her psychiatric hospitalizations, she did not think she should have
been hospitalized. She stated her mental disorder was a mental gift. She reported her
Kaiser psychiatrist, Dr. Silverman, told her she was not manic depressive and wanted to
discontinue her psychotropic medication, but Woodland Hospital would not let him. She
acknowledged she needed to control her mental gift, but had not been very successful in
doing so. Her plan to control her mental gift was to take her medication as prescribed by
Silverman.
       Joyce planned to live in her home and get transportation and home services from
“SSI” or Kaiser. She could also use programs that provide transportation to senior
citizens or rely on friends. She denied that her driver’s license was suspended, but said
someone at the hospital had stolen it. She said she would accept help from her friends
and would comply with the recommendations of the psychiatrist. Joyce later
acknowledged that, upon release from previous hospitalizations, she had agreed to

                                             8
continue taking medication both related to her mental illness and physical ailments but
had not done so.
       The trial court found Joyce gravely disabled. The court noted there was little
disagreement that Joyce suffered from a mental illness. The court also found that, while
Joyce claims she takes her medication and is willing to follow the directions of Dr.
Silverman, the records indicate she will not comply and will not take her medication.
The court noted Joyce did not have a clear plan for assistance or alternative care. While
Wessels and Brown appeared sincere in their offers of help; their assistance would be
intermittent and spotty.
Special Disabilities
       Dr. Price is the Medical Director of El Dorado County Mental Health and the
current psychiatrist at El Dorado Psychiatric Health Facility. He reviewed Joyce’s
records with Hensley and submitted recommendations on the imposition of special
disabilities. Dr. Price recommended Joyce be denied the right to possess firearms and a
driver’s license due to her poor impulse control, lack of insight, and impaired judgment.
He also recommended she be denied the right to enter into contracts due to poor impulse
control, lack of insight, impaired judgment and that she was subject to undue influence.
As to medical treatment, he recommended she be denied the right to refuse or consent to
treatment both related and unrelated to the issues of her grave disability due to her poor
impulse control, lack of insight, impaired judgment, and inability to care for herself. The
trial court denied Joyce the rights and privileges to possess or carry firearms, possess a
driver’s license, enter into contracts, and give or withhold consent to medical treatment
both related and unrelated to her grave disability.




                                              9
                                       DISCUSSION
                                           I.
       Expert Testimony, Lack of Insight and Refusal to Take Medication Support
               the Trial Court’s Finding That Joyce Is Gravely Disabled.
       Joyce contends there is no substantial evidence supporting the conclusion that she
is gravely disabled as a result of a mental disorder. We disagree.
       In proceedings under the LPS Act to establish a conservatorship, the public
guardian must prove beyond a reasonable doubt that the proposed conservatee is
presently gravely disabled. (Welf. & Inst. Code, § 5350; Conservatorship of Roulet
(1979) 23 Cal.3d 219, 235; Conservatorship of Johnson (1991) 235 Cal.App.3d 693, 696
(Johnson); Conservatorship of Jones (1989) 208 Cal.App.3d 292, 302-303.) As relevant
to this case, “gravely disabled” is defined as “[a] condition in which a person, as a result
of a mental health disorder, is unable to provide for his or her basic personal needs for
food, clothing, or shelter.” (§ 5008, subd. (h)(1)(A); Conservatorship of Carol K. (2010)
188 Cal.App.4th 123, 134 (Carol K.).)
       When reviewing the establishment of a conservatorship, we employ the substantial
evidence test to determine whether the record supports a finding of grave disability. We
review the whole record in the light most favorable to the trial court judgment to
determine whether it discloses substantial evidence in support of that judgment.
Substantial evidence includes circumstantial evidence and the reasonable inferences
flowing therefrom. (Conservatorship of Walker (1989) 206 Cal.App.3d 1572, 1577
(Walker).) “We ‘ “ ‘presume in support of the judgment the existence of every fact the
trier could reasonably deduce from the evidence.’ ” [Citation.]’ [Citation.]” (People v.
Clark (2011) 52 Cal.4th 856, 943.) Evidence from a single witness may be sufficient to
support such a finding. (Johnson, supra, 235 Cal.App.3d at p. 697.)
       “The conservator must show the conservatee is presently gravely disabled and not
that [s]he may relapse and become gravely disabled in the future.” (Conservatorship of



                                             10
Guerrero (1999) 69 Cal.App.4th 442, 446.) Where the evidence establishes a person is
not presently gravely disabled, but may become so because of a future failure to take
medication, an LPS conservatorship cannot be established on that ground alone.
(Conservatorship of Benvenuto (1986) 180 Cal.App.3d 1030, 1033 [expert witnesses
testified conservatee was presently able to provide for food clothing, and shelter, but
given propensity to not take medication, would likely regress and become gravely
disabled “in a fairly short period of time” if released]; Conservatorship of Murphy (1982)
134 Cal.App.3d 15, 17-18 [expert witnesses testified the conservatee was “presently
capable of managing his own affairs,” but if released would likely relapse into alcohol
abuse and become gravely disabled “at some future time].) However, a lack of insight
into one’s mental illness combined with a refusal to take prescribed medication can
provide evidence in support of a finding that a conservatee is presently gravely disabled.
(Walker, supra, 206 Cal.App.3d at p. 1577; Guerrero, supra, 69 Cal.App.4th at pp. 446-
447.)
        Joyce does not challenge the sufficiency of the evidence that she has a mental
disorder. She challenges only the finding that her mental disorder renders her unable to
meet her personal needs for food, clothing, or shelter. Under the substantial evidence
standard, we do not determine whether the evidence established grave disability beyond a
reasonable doubt. (People v. Johnson (1980) 26 Cal.3d 557, 576.) We decide only
whether there is substantial evidence—evidence which is reasonable, credible, and of
solid value—from which a reasonable trier of fact could have found the public guardian
had met its burden of proving the prospective conservatee was gravely disabled beyond a
reasonable doubt. (Ibid.) On this record, there is substantial evidence that supports the
trial court’s finding.
        Joyce relies on Conservatorship of Smith (1986) 187 Cal.App.3d 903 to support
her claim that the condition of her home and her bizarre behavior are not sufficient to
support a finding of grave disability. Smith suffered from delusions that commanded her

                                            11
to maintain a vigil outside a particular church. Sometimes she would go inside the
church and disrupt services. (Id. at p. 910.) It also resulted in her sleeping on the
sidewalk in front of the church at night. Smith had neither income nor a permanent
home. She accepted food and money from friends and family. There was no evidence
she was malnourished, overexposed, or suffering any other symptoms of poor health.
(Ibid.) The examining psychiatrist concluded that in spite of a mental disorder, which
brought Smith into conflict with the community, “her cognitive intellect and most of her
personality was intact and, despite the disorder, she could feed and clothe herself and
provide for her own place to live.” (Id. at p. 907.) The Smith court also made a point to
note, “[o]ur conclusion might have changed had more extensive testimony on the effect
of appellant’s behavior on her health and well-being been elicited, or a more thorough
investigation properly introduced into evidence been presented.” (Smith, at p. 910.) In
this case, unlike in Smith, there was additional evidence regarding the effect of Joyce’s
behavior on her health and well-being.
       Joyce’s history shows that when medicated she can live a functional life,
successfully providing for her basic needs of food, clothing, and shelter. However, in the
space of one month, Joyce was placed on a section 5150 hold on three separate occasions.
On at least two of those occasions, she was found gravely disabled. “When a person, as a
result of a mental health disorder, is a danger to others, or to himself or herself, or gravely
disabled” section 5150 provides for a 72-hour hold of that person “for assessment,
evaluation, and crisis intervention, or placement for evaluation and treatment in a facility
designated by the county for evaluation and treatment and approved by the State
Department of Health Care Services.” (§ 5150, subd. (a).) “Grave disability” has the
same definition for purposes of both the 72-hour hold under section 5150 and appointing
a conservator under section 5350. (§§ 5008, subd. (h)(1)(A), 5150, subd. (h)(1).) That is,
as a result of a mental health disorder, the person is unable to provide for their basic
personal needs for food, clothing, or shelter.

                                              12
       As Joyce acknowledged, after the first two hospitalizations she was released with
a discharge plan that included taking medication, but she did not comply with her
medication treatment plan. As a result, she decompensated and was again admitted to the
psychiatric hospital because she was gravely disabled. At least twice in one month,
Joyce’s refusal to take her medication resulted in findings that she was unable to provide
for her basic needs for food, clothing or shelter.
       The evidence before the trial court supported the finding that Joyce lacks insight
into her mental illness. During the current hospitalization, Joyce did not understand why
she had been hospitalized, denied her bipolar diagnosis, and insisted she did not need
medication. The evidence also supports the finding that Joyce will not take her
medication if she is released. In addition to her past history of failing to comply with a
medication plan upon discharge, even while in the supervised setting of a board and care
home, Joyce refused to take both her psychotropic medication and penicillin. The doctor
at the board and care facility stated Joyce needed 24-hour supervision to ensure
medication compliance. Robertson, the El Dorado County public guardian, opined Joyce
needed care because it was apparent, based on her history and statements, that she would
not be medication compliant without oversight. Joyce made clear that taking medication
was not a significant consideration for her. Based on Joyce’s statements and history,
Hensley concluded Joyce would not be compliant with her medication. Joyce’s three
section 5150 holds between April and May show that when Joyce is not properly
medicated, she decompensates to the point of becoming gravely disabled. Wessels also
testified that when Joyce is unmedicated, she needs assistance. Dr. Kanchanakin
evaluated Joyce and saw her every day during the two hospitalizations at Woodland
Memorial Hospital. In his expert opinion, she was gravely disabled and not able to meet
her basic needs for food, clothing, or shelter.
       It was reasonable for the trial court to infer from this evidence that if Joyce were
not conserved, she would not take her medication and would continue to be gravely

                                             13
disabled. It was also reasonable for the trial court to infer that Joyce’s inability to care
for herself was directly related to her lack of insight about her mental illness and her
corresponding refusal to take her medication. Joyce lacked insight into her mental
illness, refused to consider any other living alternatives, and did not think she had a
mental illness. Unlike Conservatorship of Murphy, supra, and Conservatorship of
Benvenuto, supra, the evidence in this case was not merely predictive that Joyce would
become gravely disabled in the future. Here, at the time of the trial court proceedings,
Joyce disputed her diagnosis and refused to take psychotropic medication. Her lack of
insight into her mental illness and unwillingness to take medication were currently
causing her grave disability, they had a demonstrable effect on her health and well-being,
and there was no indication that situation would end.
       The fact that on two recent occasions Joyce had been placed on section 5150 holds
for being gravely disabled, the finding of the psychiatrist who treated her while she was
subject to those holds that she was gravely disabled, and evidence that she lacked insight
and would likely continue to refuse medication, all provide substantial evidence to
support the trial court’s finding. (Walker, supra, 206 Cal.App.3d at p. 1577.)
                                              II.

   There Are No “Family, Friends, or Others Who Are Both Willing and Able to Help
 Provide” Joyce’s Basic Personal Needs Sufficient to Preclude Her from Being Gravely
                                     Disabled.
       Despite the trial court’s finding that Joyce could not provide for her own basic
needs for food, clothing and shelter, she would not be gravely disabled if she established
that she could “survive safely without involuntary detention with the help of responsible
family, friends, or others who are both willing and able to help provide for [her] basic
personal needs for food, clothing, or shelter.” (§ 5350, subd. (e)(1); see also




                                              14
Conservatorship of Early (1983) 35 Cal.3d 244, 254.)5 Joyce contends the testimony of
her friends Wessels and Brown, that they were willing to help her meet her basic needs
for food, clothing, and shelter, satisfied this burden. Wessels and Brown each testified
they were willing to assist Joyce. Wessels could not commit to a schedule of how often
she could help Joyce with transportation, because she was also caring for her terminally-
ill husband. Wessels also made clear she would not require Joyce to take her medication.
Brown testified she and her family would assist with cleaning, chores, and grocery
shopping. In fact, for months prior to Joyce’s most recent hospitalizations, Brown was at
Joyce’s home almost every day helping her with cleaning, chores, and taking her grocery
shopping. During this time period, however, Joyce was placed on a section 5150 hold
three times, at least twice because she was gravely disabled. Moreover, Brown had never
discussed any medical or mental health issues with Joyce. Her offer of assistance did not
appear to include requiring or assisting Joyce with taking her medication. A caregiver or
friend would not be able to ensure Joyce was medication and treatment compliant. Even
in the board and care home, Joyce refused medications. Moreover, Joyce’s history
strongly indicates that, even when she initiates the process, she will not accept assistance.
She has sought crisis intervention and then denied access to her home. She hired an in-
home caregiver and then fired her. Wessels and Brown’s offers of assistance indicate
they were willing to provide assistance to Joyce. They do not, however, demonstrate



5  Section 5350, subdivision (e)(2) also provides: “However, unless they specifically
indicate in writing their willingness and ability to help, family, friends, or others shall not
be considered willing or able to provide this help.” The purpose of this section “is to
avoid the necessity for, and the harmful effects of, requiring family, friends, and others to
publicly state, and requiring the court to publicly find, that no one is willing or able to
assist a person with a mental health disorder in providing for the person’s basic needs for
food, clothing, or shelter.” (§ 5350, subd. (e)(3).) Because Wessels and Brown testified
at trial as to their willingness to assist Joyce, there would be no purpose served in also
requiring them to have executed a writing. (Conservatorship of Johnson, supra,
235 Cal.App.3d at p. 699, fn. 5.)

                                              15
their assistance would enable Joyce to survive safely. (Conservatorship of Johnson,
supra, 235 Cal.App.3d at p. 699.) Accordingly, the trial court correctly found Wessels
and Brown’s assistance would not permit Joyce to survive safely, and avoid the need for
a conservatorship.
                                             III.
                           The Imposition of Special Disabilities
       Joyce next contends there is no sufficient evidence to support the imposition of the
special disabilities denying her the rights and privileges to possess or carry firearms,
possess a driver’s license, enter into contracts, vote and give or withhold consent to
medical treatment unrelated to her disability. We disagree.
       A finding of grave disability alone is not sufficient to justify the imposition of the
various special disabilities enumerated in section 5357. (§ 5005; Riese v. St. Mary’s
Hospital & Medical Center (1987) 209 Cal.App.3d 1303, 1312-1313 (Riese).) The
conservatee retains the rights and privileges covered by the special disabilities unless the
court, after making separate findings of incapacity to support the imposition of the special
disabilities, imposes those disabilities, and confers corresponding authority on the
conservator. (Conservatorship of George H. (2008) 169 Cal.App.4th 157, 165; Riese,
supra, 209 Cal.App.3d at p. 1313.) Because the special disabilities deprive the
conservatee of substantial constitutional rights, due process must be afforded before these
rights are compromised. (§§ 5357, 5358; Conservatorship of Christopher A. (2006)
139 Cal.App.4th 604, 612.) “ ‘The party seeking conservatorship has the burden of
producing evidence to support the disabilities sought, the placement, and the powers of
the conservator, and the conservatee may produce evidence in rebuttal.’ [Citation.]”
(Conservatorship of George H., supra, 169 Cal.App.4th at p. 165.) In other words, there
must be evidence in the record to support each of the specific disabilities imposed. (Id. at
pp. 165-166.)



                                             16
       The trial court is not required to make a “specific, on-the-record statement of the
reasons for each order” regarding a special disability. (George H., supra,
169 Cal.App.4th at p. 165.) Nor does a petitioner for an LPS conservatorship need to
address each special disability by unique evidence directed at a particular disability.
(Ibid.) We will affirm the trial court’s imposition of special disabilities so long as
substantial evidence supports each disability. (Ibid.)
       Dr. Price recommended Joyce be denied the right to possess firearms and a
driver’s license due to her poor impulse control, lack of insight, and impaired judgment.
He also recommended she be denied the right to enter into contracts due to the poor
impulse control, lack of insight, impaired judgment, and that she was subject to undue
influence. As to medical treatment, he recommended she be denied the right to refuse or
consent to treatment both related and unrelated to the issues of her grave disability due to
her poor impulse control, lack of insight, impaired judgment, and inability to care for
herself. There is also testimonial evidence in the record that provides a basis for the
imposition of the special disabilities.6
       Right to Possess a Firearm
       To support a limitation on a conservatee’s ability to possess a firearm or deadly
weapon, the court must find “that possession of a firearm or any other deadly weapon by
the person would present a danger to the safety of the person or to others.” (§ 8103,
subd. (e)(1).) As indicated above, Joyce was most recently committed under section
5150 on May 29, 2014. Accordingly, under section 8103, subdivision (f) she was




6 We note Dr. Price’s form assessment would not, on its own, provide substantial
evidence for the imposition of the special disabilities. The form itself does not indicate
Price’s title or qualifications, whether he examined Joyce, whether he reviewed any of
her medical records or had any familiarity with her. The form does not provide any
factual basis for Price’s conclusions. Moreover, many of the “boxes” are not directly
relevant to the imposition of the disability without more information.

                                             17
restricted from possessing firearms for five years from that commitment. Dr. Price
concluded Joyce should be denied the right to possess a firearm due to her poor impulse
control, lack of insight, and impaired judgment. Dr. Kanchanakin noted Joyce suffered
from rage attacks as part of her system of delusions. Joyce claimed her stepdaughter and
neighbor were trying to kill her, and she pulled a knife on a sheriff deputy in what she
claimed was self-defense. This was substantial evidence from which the trial court could
conclude Joyce could not safely possess a firearm.
       Right to Possess a Driver’s License
       Similarly, the overriding concern in the issuance of a driver’s licenses is generally
whether the person is able to operate a motor vehicle safely. (Veh. Code, §§ 12800,
subd. (g), 12805, subd. (c), 12806, subd. (c); People v. Superior Court (Wilson) (1993)
18 Cal.App.4th 31, 36-37.) Mental disorders may affect a person’s “ability to exercise
reasonable and ordinary control in operating a motor vehicle” and may be the basis for
refusing that person a driver’s license. (Veh. Code, §§ 12800, subd. (g), 12806, subd.
(c).) Again, Dr. Price concluded Joyce should be denied the right to drive due to poor
impulse control, lack of insight, and impaired judgment. Drs. Kanchanakin, Price, and
Hensley all indicated Joyce’s license was already suspended. Law enforcement officers
were also of the opinion Joyce should not be driving. It was reasonable for the court to
infer Joyce could not safely operate a motor vehicle.
       Right to Contract
       Under Civil Code section 1556, persons of “unsound mind” are not capable of
entering into contracts. There are essentially three classifications of incapacity based on
an “unsound mind,” (1) entirely without understanding (Civ. Code, § 38), (2) unsound
but not entirely without understanding, and (3) susceptible to undue influence. (Civ.
Code, § 39; Smalley v. Baker (1968) 262 Cal.App.2d 824, 834-835, disapproved on
another point in Weiner v. Fleischman (1991) 54 Cal.3d 476, 485-486.) Dr. Price
indicated Joyce should be disabled from entering into contracts due to the poor impulse

                                             18
control, lack of insight, impaired judgment, and that she was subject to undue influence.
Joyce had a monthly income of approximately $2,950; yet she paid her in-home caregiver
$3,000 a month. At her husband’s behest, Joyce added her stepdaughter as a signatory to
her checking account and then believed her stepdaughter stole $20,000 from her. The
trial court could reasonably infer from this evidence that Joyce was subject to undue
influence and not capable of entering into contracts.
       Right to Refuse or Consent to Medical Treatment
       In Riese, the Supreme Court outlined the factors to be evaluated by the court in
considering whether a gravely disabled person is incapable of making medical treatment
decisions: “(a) whether the patient is aware of his or her situation (e.g., if the court is
satisfied of the existence of psychosis, does the individual acknowledge that condition);
(b) whether the patient is able to understand the benefits and the risks of, as well as the
alternatives to, the proposed intervention . . . ; and (c) whether the patient is able to
understand and to knowingly and intelligently evaluate the information required to be
given patients whose informed consent is sought (§ 5326.2) and otherwise participate in
the treatment decision by means of rational thought processes.” (Riese, supra,
209 Cal.App.3d at pp. 1322-1323.)
       Using these criteria, the record supports the trial court’s finding that Joyce was
incompetent to make medical decisions, both related to her grave disability and unrelated
to it.7 Joyce exhibited extreme distrust of medical professionals. She complained about
unethical treatment from Dr. Wong and a nurse at Kaiser, felt she had been abused at
Woodland Memorial Hospital, believed Dr. Kanchanakin and the hospital staff lied to her
and about her. She also believed the hospital staff had stolen money from her purse. She



7 Based on the record in this case, we address these disabilities together. We
acknowledge, however, these are distinct disabilities, to be imposed and considered
separately by the trial court.

                                              19
did not understand why she was hospitalized and, on more than one occasion, testified
she was uncertain about the reason for being hospitalized. She denied she suffered from
any mental illness. She refused medication and treatment both related and unrelated to
her grave disability, including psychotropic medication, antibiotics and even cough
syrup. Upon being released from previous hospitalizations, Joyce agreed to a treatment
plan including medication and had not complied with the plans. This is substantial
evidence supporting the trial court’s finding.
                                      DISPOSITION
       The judgment is affirmed.



                                                  RENNER                   , J.



We concur:



 BLEASE                     , Acting P. J.



 HULL                       , J.




                                             20